                                                                Case 2:20-cv-01912-JCM-VCF Document 10 Filed 11/16/20 Page 1 of 2



                                                           1     FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                 Nevada Bar No. 1099
                                                           3     BRIAN L. BRADFORD, ESQ.
                                                                 Nevada Bar No. 9518
                                                           4     300 S. Fourth Street, Suite 1500
                                                                 Las Vegas, NV 89101
                                                           5     Telephone: (702) 252-3131
                                                                 E-Mail Address: smahoney@fisherphillips.com
                                                           6
                                                                 bbradford@fisherphillips.com
                                                           7     Attorneys for Defendants

                                                           8                           UNITED STATES DISTRICT COURT

                                                           9                                   DISTRICT OF NEVADA

                                                           10    REBECCA CAVER an individual;                  )   Case No. 2:20-cv-01912-JCM-VCF
                                                                                                               )
                                                           11                            Plaintiff,            )   STIPULATION AND ORDER TO
                                                                                                               )   EXTEND TIME TO RESPOND
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                 v.                                            )   TO COMPLAINT
                          Las Vegas, Nevada 89101




                                                           13                                                  )          (First Request)
                                                                 CARRIAGE FUNERAL HOLDINGS, INC.               )
                                                           14    a foreign corporation, d/b/a CARRIAGE         )
                                                                 SERVICES OF NEVADA, INC., a foreign           )
                                                           15    corporation, d/b/a CARRIAGE SERVICES,         )
                                                                 INC. d/b/a BUNKERS MORTUARY; DOES             )
                                                           16
                                                                 1 through 10, inclusive; ROE                  )
                                                           17    CORPORATIONS/ENTITIES 1 through 10,           )
                                                                 inclusive;                                    )
                                                           18                                                  )
                                                                                     Defendants.               )
                                                           19    ____________________________________          )
                                                           20
                                                                         IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                           21
                                                                 record that Defendants will have an extension of time up to and including December 4,
                                                           22
                                                                 2020 to answer or otherwise respond to Plaintiff’s Complaint. Defense counsel has
                                                           23
                                                                 recently been retained and needs additional time to review the facts and respond to the
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                             -1–
                                                                 FP 39057936.1
                                                                Case 2:20-cv-01912-JCM-VCF Document 10 Filed 11/16/20 Page 2 of 2



                                                           1     allegations. This is the first request for an extension of this deadline.
                                                           2       FISHER & PHILLIPS, LLP                     PAUL PADDA LAW, PLLC
                                                           3

                                                           4       By:_______/s/_____________                 By:_______/s/_____________
                                                                   Scott M. Mahoney, Esq.                     Paul S. Padda, Esq.
                                                           5       Brian L. Bradford, Esq.                    4560 S. Decatur Blvd., Ste. 300
                                                                   300 S. Fourth Street #1500                 Las Vegas, NV 89103
                                                           6       Las Vegas. NV 89101                        Attorney for Plaintiff
                                                                   Attorney for Defendants
                                                           7

                                                           8                                            IT IS SO ORDERED:

                                                           9                                            ______________________________________
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                           10
                                                                                                                11-16-2020
                                                                                                        Dated:__________________________
                                                           11
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                -2–
                                                                 FP 39057936.1
